                        Case 2:20-cv-00571-DAK-JCB Document 1 Filed 08/07/20 PageID.1 Page 1 of 1
JS 44 (Rev. 08/18)                                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local mies of cowt. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                                          DEFENDANTS
JAMES REIFENBERGER                                                                                                        AUTOVEST LLC

     (b) County of Residence of First Listed Plaintiff                               Salt Lake County, Utah                  County of Residence of First Listed Defendant               Oakland County, Michigan
                                   (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                          (TN U.S. PLAINTIFF CASES ONLY)
                                                                                                                            NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                       THE TRACT OF LAND INVOLVED.


     (C)   Attorneys (Firm Name, Address, and Telephone Numbe1~                                                              Attorneys (If Known)
Gregory M. Constantino, 8537 S Redwood Rd., Suite D, West Jordan,                                                         Daniel M. Baczynski, 12339 S. 800 E., Ste 101, Draper, UT 84020,
UT 84088, tel: (801) 748-4747                                                                                             Tel: (708) 715-2234

II. BASIS OF JURISDICTION (Placean ''X"inOneBoxOnly)                                                          III, CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box.for Plaintiff
                                                                                                                        (For Diversity Cases Only)                                            and One Box for Defendant)
0 1 U.S. Government                         :J 3   Federal Question                                                                               PTF          DEF                                           PTF       DEF
            Plaintiff                                (U.S. Government Not a Party)                                Citizen of This State             ~l         O 1     Incorporated or Principal Place                    O 4     O 4
                                                                                                                                                                         of Business In This State

0 2 U.S. Govermnent                      )5 4      Diversity                                                      Citizen of Another State          :J 2       0   2   Incorporated and Principal Place                   0   5   ~5
           Defendant                                 (Indicate Citizenship ofParties in Item III)                                                                         of Business In Another State

                                                                                                                  Citizen or Subject of a           :J 3       0   3   Foreign Nation                                     0 6     0 6
                                                                                                                    Forei n Counli
IV NATURE OF SUIT (Place an                          "X" in One Box Only)                                                                                       Click here for: Natme of Smt Code Descnntlons.
        ,.,,(l;(l)NJ;                                                                                                 FORFEITURIDJ!lliNM,T                                                i!-,i   ,:!-~-;}EOil!llmltl ,
0 110 Insurance                              PERSONAL INJURY                            PERSONAL INJURY           0 625 Drug Related Seizure             o   422 Appeal 28 use 158           0 3 75 False Claims Act
0 120 Marine                            0    310 Airplane                             0 365 Personal Injury -              of Property 21 USC 881    a       423 Withdrawal                  a 376 Qui Tam (31 use
CJ   130 Miller Act                     0    315 Airplane Product                            Product Liability    0   690 Other                            2s use 1s1                               3729(a))
0    140 Negotiable Instrument                    Liability                           0 367 Health Care/                                                                                     0 400 State Reapportionment
0    150 Recovery of Overpayment        0    320 Assault, Libel &                           Pharmaceutical                                                               ,Hl'&ili!\i\trtW. 0 410 Antitrnst
          & Enforcement of Judgment               Slander                                   Personal Injwy                                           0 820 Copyiights                        0 430 Banks and Banking
0    151 Medicare Act                   0    330 Federal Employers'                         Product Liability                                        0 830 Patent                            0 450 Commerce
0    152 Recovery of Defaulted                    Liability                           0 368 Asbestos Personal                                        0 835 Patent - Abbreviated              0 460 Dep01tation
          Student Loans                 0    340 Marine                                      Injury Product                                                New Drug Application              0 4 70 Racketeer Influenced and
          (Excludes Veterans)           0    345 Marine Product                              Liability                                               0 840 Trademark                         ~      Conupt Organizations
0    153 Recovery of Overpayment                  Liability                            PERSONAL PROPERTY                                               SOCIAL SECURI<                        D 480 Consumer Credit
          of Veteran's Benefits         0    350 Motor Vehicle                        0 370 Other Fraud           0   710 Fair Labor Standards       0 861 HIA (1395ft)                      0 485 Telephone Consumer
0    160 Stockholders' Suits            0    355 Motor Vehicle                        0 371 Truth in Lending               Act                       0 862 Black Lung (923)                         Protection Act
0    190 Other Contract                          Product Liability                    0 380 Other Personal        0   720 Labor/Management           0 863 DIWC/DIWW (405(g))                0 490 Cable/Sat TV
:J   19 5 ConlJ·act Product Liability   0    360 Otber Personal                             Property Damage                Relations                 0 864 SSID Title XVI                    0 850 Securities/Commodities/
0    196 Franchise                               Injmy                                0 385 Property Damage       0   740 Railway Labor Act          0 865 RSI (405(g))                             Exchange
                                        0    362 Personal Injrny-                           Product Liability     0   751 Family and Medical                                                 0 890 Other Statntory Actions
                                                 Medical Malpractice                                                       Leave Act                                                         0 891 Agricultural Acts
                                                     >;JUt'i:.0:'.Ji"$.i,1'11!Jli,                                0   790 Other Labor Litigation                                        · ,; 0 893 Environmental Matters
0    21 0 Land Condemnation             0 440 Other Civil Rights                          Habeas Corpus:          0   791 Employee Retirement        0 870 Taxes (U.S. Plaintiff             0 895 Freedom of Jnfo1mation
0    220 Foreclosure                    0 441 Voting                                  0   463 Alien Detainee              Income Security Act              or Defendant)                            Act
0    230 Rent Lease & Ejectment         0 442 Employment                              0   510 Motions to Vacate                                      0 871 IRS-Third Pa1ty                   0 896 Arbitration
0    240 Torts to Land                  :J 44 3 I-I ousing/                                   Sentence                                                     26 USC 7609                       0 899 Administrative Procedure
0    245 Tort Product Liability                 Accommodations       0                    530 General                                                                                               Act/Review or Appeal of
0    290 All Other Real Property        0 445 Amer. w/Disabilities - 0                    535 Death Penalty                 '·I I
                                                                                                                                                                                                    Agency Decision
                                                Employment                                Other:                  0   462 Naturalization Application                                         0 950 Constilil!ionality of
                                        0 446 Amer. w/Disabilities - 0                    540 Mandamus & Other    0   465 Other Immigration                                                         State Statutes
                                                Other                0                    550 Civil Rights                Actions
                                        0 448 Education              0                    555 Prison Condition
                                                                                      0   560 Civil Detainee -
                                                                                              Conditions of
                                                                                              Confinement

V. ORIGIN (Placean             "X"inOneBoxOnly)
0 I Otiginal              tl(2     Removed from                      0       3       Remanded from          0 4 Reinstated or         O 5 Transferred from             D 6 Multidistrict                     D 8 Multidistrict
    Proceeding                     State Court                                       Appellate Court            Reopened                  Another District                 Litigation -                          Litigation -
                                                                                                                                             (specify)                     Transfer                             Direct File
                                              Cite the U.S. Civil Statute under which Y.OU are filing (Do not citejurisdictional statutes unless diversity):
                                              28 U.S.C. §§ 1332(a)(1) & 1332(c), 28 U.S.C. § 1441 (b), Utah Code § 13-11-1 et. seq., Utah Code § 12-1-1 et. se
VI. CAUSE OF ACTION                           Brief description of cause:
                                              violation of Utah Consumer Sales Practice Act because not registered as a Collection Agency.
VII. REQUESTED IN     ~ CHECK IF THIS IS A CLASS ACTION                                                               DEMAND$                                       CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDERRULE23,F.R.Cv.P.                                                                                                                      JURYDEMAND:          0 Yes     ):j°No
VIII. RELATED CASE(S)
                       (See instmctions):
      IF ANY                              JUDGE Keith A. Kelly                                                                                               DOCKET NIBvIBER 200904371
                                                                                                                                                                             -------------
DATE                                                                                                                                                     Case: 2:20−cv−00571
08/07/2020
FOR OFFICE USE ONLY
                                                                                                                                                         Assigned To : Kimball, Dale A.
                                                                                             APPLYING IFP                                   JUDGE
                                                                                                                                                         Assign. DateMAG.JUDGE
                                                                                                                                                                      : 8/7/2020
     RECEIPT#                      AMOUNT
                                                                                                                                                         Description: Reifenberger v Autovest
